DETAILED ACTION
This is responsive to the RCE filed 27 June 2022.
Claims 1-3, 7-11 and 15-19 are currently pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 7-11 and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, individually or in combination, does not disclose obtaining a plurality of first data mapping a plurality of first vectors respectively corresponding to one or more words and a punctuation mark included in a first sentence of the plurality of sentences to a vector space based on a first random matrix, generating second data based on the first data, obtaining a restoration vector restored from the second data based on a second random matrix, updating an element of the first random matrix and the second random matrix based on an error between a second vector corresponding to a primary word included in a second sentence following the first sentence and the restoration vector, and storing to a storage, the updated first random matrix and the updated second random matrix as the embedding matrix and the softmax matrix, respectively, and wherein the obtaining the recommended message comprises obtaining the recommended message by applying the inputted text and one or more messages transmitted and received between the electronic apparatus and the external electronic apparatus prior to the text being input to the language model as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657